DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Regarding instant application 17/079,235 and U.S. Patent application 10,838,613:

Claims 1 and 16 of instant application 17/079,235 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent application 10,838,613, as mapped below. The instant application is comprehensively comparable to the patent application claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim the instant application is representative of that which is recited in the claim of the co-pending patent application. Therefore the claim of the instant application is anticipated by the corresponding claim of the patent application, as mapped below. 

Examiner maps claims of current application 15/911,946 to Application No. 15/434,403
Instant Application No. 17/079,235
U.S. Patent no. 10,838,613
Examiners notes
1. An electronic entertainment and display system, comprising: 
(a) a website containing digital audio and video digital user content and display system operation data;







(b) at least one primary video display adapted to display primary user selectable audio and video digital content downloaded from the website; 

(c) at least one secondary video display adapted to receive and display secondary audio and video digital information for synchronized real time viewing with the primary display by a user; 











(d) a control system operatively connected to both the primary display and the at least one secondary audio and video display for utilizing the display system operational data to control the operation of the system; and 







(e) an interactive handheld user input device adapted for permitting at least one user to download and utilize the display system operational data to select primary and secondary audio and video digital information for synchronized real time viewing.


















(a) a website configured to interface with a user mobile operating system (MOS) device and system control unit to display user selected MOS application output not displayed on the website via the system control unit, and further configured to direct the system control unit output from a primary user selected display to a secondary user selected display; 

(b) the system control unit adapted to display MOS application output as selected by the system MOS application resident on the user MOS device to at least one user display; 

(f) the MOS application and the system control unit configured to simultaneously display synchronized multiple user-selectable MOS application output on multiple user selected displays which remain active on user 
(g) the MOS application and the system control unit being further selectable by the primary user to select the system control unit MOS application output as displayed on the primary user display and direct that output to the secondary user selected display.

(d) the mobile operating system MOS application resident on user MOS device for communicating with the system control unit to select MOS applications resident on the user MOS device for the system control unit to display on the at least one user display;
(g) the MOS application and the system control unit being further selectable by the primary user to select the system control unit MOS application output as displayed on the primary user display and direct that output to the secondary user selected display.

(c) the mobile operating system MOS application resident on the user MOS device adapted to communicate with the website to configure the system control unit and user MOS device based on the user display configuration and display type; 
(g) the MOS application and the system control unit being further selectable by the primary user to select the system control unit MOS application output as displayed on the primary user display and direct that output to the secondary user selected display.
(e) the mobile operating system MOS application resident on the user MOS device for interacting with the system control unit MOS application output, as displayed on the at least one user display; 




Claim 16 - Same analysis as claim 1





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-9, 11, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2015/0120817) in view of Padmanabhan et al. (US 2013/01176963).

Regarding claim 1, Jeong teaches an electronic entertainment and display system, comprising: 
(a) a device containing digital audio and video digital user content and display system operation data; 
(Jeong ¶0078 discloses application A and application B are consider shared data, where shared data is further indicated to include at least one of video data and audio data. ¶0006 discloses the applications included on the electronic devices can be downloaded from an application selling site through the Internet. Further in Fig 3 and ¶0209 the first electronic device generated shared data. Where shared data comprises an application to be shared, and device information of the second electronic device, which includes display size/resolution information for displaying the shared application on the second electronic device. See Fig 3.)

(b) at least one primary video display adapted to display primary user selectable audio and video digital content downloaded from the device; 
(Jeong Fig 2; ¶0078; discloses a first electronic device displaying application A, and application B. Where application A and application B are consider shared data that can be selected to share with another electronic 

(c) at least one secondary video display adapted to receive and display secondary audio and video digital information for synchronized real time viewing with the primary display by a user; 
(Jeong Fig 2; ¶0078; discloses a first electronic device displaying application A, and application B, and further sharing the displayed application A with a second electronic device, to be displayed on the second electronic device. Fig 6D; ¶0124; discloses a first electronic device displaying application A, and application B, and further sharing the displayed application A and application B with a fifth electronic device, to be displayed on the fifth electronic device. Also see ¶0049. Further in ¶0007 content displayed on a display of one device is shared with another device via mirroring service. Note: mirroring content requires that content to be displayed on both devices simultaneously.)

(d) a control system operatively connected to both the primary display and the at least one secondary audio and video display for utilizing the display system operational data to control the operation of the system; and 
(In Jeong ¶0012 a host electronic device (primary) includes a communication unit configured to form a connection with the client electronic device (secondary), a controller(control system) configured to determine an application to be shared with the client electronic device, to generate shared data for the application to be shared, and to control the communication unit to transmit the shared data to the client electronic device, and a screen configured to display an execution screen of the application to be shared. Fig 3 and ¶0085 the first electronic device (host/primary) establishes a connection with the second electronic device (client/secondary). In ¶0143 the first electronic device controls internal information of an application execution screen to be shared, in accordance with the device information of the client electronic device, which includes the second electronic device. Where when the second electronic device is a PC, the first electronic device may convert a version of the application to be shared to a version of the PC or converts a resolution of the application execution screen to be shared to the version of the PC.)

Jeong does not teach an interactive handheld user input device adapted for permitting at least one user to download and utilize the display system operational data to select primary and secondary audio and video digital information for synchronized real time viewing; and a website.

However, Padmanabhan teaches 
(e) an interactive handheld user input device adapted for permitting at least one user to download and utilize the display system operational data to select primary and secondary audio and video digital information for synchronized real time viewing; and
(In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0182 discloses the shared media selected includes video, voice, and music. Also see ¶0211. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means.)

a website.
(In Padmanabhan ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means. Where such suitable communication means include, the Internet, and the World Wide Web.) (Note it would be obvious to one of ordinary skill in the art to access the World Wide Web via a website. Also see ¶0156.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Padmanabham so that Jeong’s device program which functions to share applications with multiple other devices, can be performed through a website associated with the media sharing function and/or through a media sharing application that is associated with the website, according to 

Regarding claim 2, the combination of applied art teaches the electronic entertainment and display system according to claim 1, wherein the user device includes a resident mobile operating system application that controls audio and video content and display
(In Jeong ¶0012 a host electronic device (primary) includes a communication unit configured to form a connection with the client electronic device (secondary), a controller(control system) configured to determine an application to be shared with the client electronic device, to generate shared data for the application to be shared, and to control the communication unit to transmit the shared data to the client electronic device, and a screen configured to display an execution screen of the application to be shared. Fig 3 and ¶0085 the first electronic device (host/primary) establishes a connection with the second electronic device (client/secondary). In ¶0143 the first electronic device controls internal information of an application execution screen to be shared, in accordance with the device information of the client electronic device, which includes the second electronic device. Where when the second electronic device is a PC, the first electronic device may convert a version of the application to be shared to a version of the PC or converts a resolution of the application execution screen to be shared to the version of the PC.)
(Padmanabhan ¶0156 discloses a website that allows the selected recipients to access and view media. Where the media can be transmitted to the recipient, or can be made available for viewing by the recipients at a web site associated with the media-sharing application, or via a media-sharing application that the recipient can run on their computing device. Also see ¶0058, ¶0064, ¶0067, ¶0209.)
The combination teaches, using Jeong’s program on a device to controlling shared content and the displaying, where Jeong’s program on the device is Padmanabhan’s media sharing application on a device which facilitates provisioning of shared content.


(Jeong ¶0003 discloses a mobile device can be a smart phone using a touch screen.)

Regarding claim 6, the combination of applied art teaches the electronic entertainment and display system according to claim 1, and including an interactive handheld user input device adapted for permitting at least one user to interact with a previously selected and displayed media in real time based on user selections.
(In Jeong ¶0012 a host electronic device includes a communication unit configured to form a connection with the client electronic device, a controller configured to determine an application to be shared with the client electronic device, to generate shared data for the application to be shared, and to control the communication unit to transmit the shared data to the client electronic device, and a screen configured to display an execution screen of the application to be shared. In ¶0143 the first electronic device controls internal information of an application execution screen to be shared, in accordance with the device information of the client electronic device, which includes the second electronic device.)
(Padmanabhan ¶0156 discloses a website that allows the selected recipients to access and view media. Where the media can be transmitted to the recipient, or can be made available for viewing by the recipients at a web site associated with the media-sharing application, or via a media-sharing application that the recipient can run on their computing device. In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means. Also see ¶0058, ¶0064, ¶0067, ¶0209.)


Regarding claim 7, the combination of applied art teaches the electronic entertainment and display system according to claim 1, and including an interactive handheld user input device adapted for permitting a primary user to allow a local secondary user to access and control a portion of the displays configured by the system.
(In Jeong ¶0012 a host electronic device includes a communication unit configured to form a connection with the client electronic device, a controller configured to determine an application to be shared with the client electronic device, to generate shared data for the application to be shared, and to control the communication unit to transmit the shared data to the client electronic device, and a screen configured to display an execution screen of the application to be shared. Fig 3 and ¶0085 the first electronic device establishes a connection with the second electronic device. In ¶0143 the first electronic device controls internal information of an application execution screen to be shared, in accordance with the device information of the client electronic device, which includes the second electronic device.)
(Padmanabhan ¶0156 discloses a website that allows the selected recipients to access and view media. Where the media can be transmitted to the recipient, or can be made available for viewing by the recipients at a web site associated with the media-sharing application, or via a media-sharing application that the recipient can run on their computing device. In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means. Also see ¶0058, ¶0064, ¶0067, ¶0209.)


Regarding claim 8, the combination of applied art teaches the electronic entertainment and display system according to claim 1, and including an interactive handheld user input device adapted for permitting a primary user to allow a secondary user using a secondary, unique and remote electronic entertainment and display system, to dedicate at least one display configured to the primary user's system to view specific content on the secondary, unique and remote electronic entertainment and display system.
(In Jeong ¶0012 a host electronic device includes a communication unit configured to form a connection with the client electronic device, a controller configured to determine an application to be shared with the client electronic device, to generate shared data for the application to be shared, and to control the communication unit to transmit the shared data to the client electronic device, and a screen configured to display an execution screen of the application to be shared. Fig 3 and ¶0085 the first electronic device establishes a connection with the second electronic device. In ¶0143 the first electronic device controls internal information of an application execution screen to be shared, in accordance with the device information of the client electronic device, which includes the second electronic device.)
(Padmanabhan ¶0156 discloses a website that allows the selected recipients to access and view media. Where the media can be transmitted to the recipient, or can be made available for viewing by the recipients at a web site associated with the media-sharing application, or via a media-sharing application that the recipient can run on their computing device. In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means. Also see ¶0058, ¶0064, ¶0067, ¶0209.)


Regarding claim 9, the combination of applied art teaches the electronic entertainment and display system according to claim 1, and including an interactive handheld input device adapted for permitting a primary user or secondary user to select external audio devices specific to the capability of the external device.
(In Jeong ¶0078 the shared data may include at least audio data. Fig 3 discloses second electronic device outputting the shared data. Notes: When Jeong’s shared data includes audio, the device selected to share the data with is applicant’s external audio device. ¶0202 refers to FIG. 17 which selects shared data and a device to share with. ¶0059 discloses the speakers of the electronic devices output sounds corresponding to function performed by the electronic device.)
(In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means.)

Regarding claim 11, the combination of applied art teaches the electronic entertainment and display system according to claim 1, and including a battery charger adapted to charge a plurality of devices.
(Jeong ¶0061 discloses the electronic device may receive power from the power source through the wired cable connected to the connector or charge a battery by using the power source. ¶0067 discloses a power supplier may supply power to one or more batteries disposed on the housing of the electronic device according to a control of the controller and the one or more batteries may supply power to the electronic device. Note: It would be obvious 

Regarding claim 14, the combination of applied art teaches an electronic entertainment and display system according to claim 1, and including an interactive handheld user input device adapted for permitting the user to name and store user device media on a unique user account on the website to allow the user to access the website to add/delete/update user account media, and to allow the user to download media to a user device selected by the user.
(Padmanabhan ¶0156 discloses transmitting data to be shared to a website that allows the selected recipients to access and view the media. Where the media can be made available for viewing by the recipients at a web site associated with the media-sharing application, or via a media-sharing application that the recipient can run on their computing device. Fig 26 and ¶0210 discloses an authored collection in which the author is able to select for viewing or edit the collection using a deletion function. As depicted in Fig 26 the media is indicated with specific titles. ¶0137 discloses using APIs from websites, where a user's account can be accessed and information associated with the user's account can be downloaded and stored.)

Regarding claim 16, Jeong teaches an electronic entertainment and display system, comprising: 
(a) a device containing digital audio and video digital user content and display system operation data; 
(Jeong ¶0078 discloses application A and application B are consider shared data, where shared data is further indicated to include at least one of video data and audio data. ¶0006 discloses the applications included on the electronic devices can be downloaded from an application selling site through the Internet. Further in Fig 3 and ¶0209 the first electronic device generated shared data. Where shared data comprises an application to be shared, and device information of the second electronic device, which includes display size/resolution information for displaying the shared application on the second electronic device. See Fig 3.)

(b) at least one primary video display adapted to display primary user selectable audio and video digital content from the device; 


(c) a plurality of secondary video displays wherein at least one of the plurality of secondary video displays is positioned in viewing proximity to the primary video display and is adapted to receive and display supplemental video digital information for synchronized real time viewing with the primary display by a viewer; 
(Jeong Fig 2; ¶0078; discloses a first electronic device displaying application A, and application B, and further sharing the displayed application A with a second electronic device, to be displayed on the second electronic device. Fig 6D; ¶0124; discloses a first electronic device displaying application A, and application B, and further sharing the displayed application A and application B with a fifth electronic device, to be displayed on the fifth electronic device. Also see ¶0049. Further in ¶0007 content displayed on a display of one device is shared with another device via mirroring service. Note: mirroring content requires that content to be displayed on both devices simultaneously. ¶0089 discloses the first electronic device transmits the shared data to the second electronic device based on a short distance communication scheme, such as Bluetooth, NFC or the like.)
(In Padmanabhan ¶0105 the information output includes the playback data generated, data for representing the media, as well as data for identifying the users who are sharing the media and other supplemental metadata e.g., tags or additional information for supplementing the media.)

(d) a control system operatively connected to both the primary display and the plurality of secondary video displays for controlling the operation of the system, the control system including a receiver unit operatively associated with the at least one secondary video display for displaying received video transmissions and a wireless user- controllable transmitter unit for transmitting video data instructions to the receiver unit for displaying video data on the at least one secondary video display, wherein the control unit is adapted to receive wireless video and audio data from an internet-enabled wireless input device, and 

Jeong does not teach an interactive handheld user input device adapted for permitting at least one user to download and utilize the display system operational data to select primary and secondary audio and video digital information for viewing; and a website.

However, Padmanabhan teaches 
(e) an interactive handheld user input device adapted for permitting at least one user to download and utilize the display system operational data to select primary and secondary audio and video digital information for viewing; and
(In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0182 discloses the shared media selected includes video, voice, and music. Also see ¶0211. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means.)

a website.
(In Padmanabhan ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means. Where such suitable communication means include, the Internet, and the World Wide Web.) (Note it would be obvious to one of ordinary skill in the art to access the World Wide Web via a website. Also see ¶0156.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Padmanabham so that Jeong’s device program which functions to share applications with multiple other devices, can be performed through a website associated with the media sharing function and/or through a media sharing application that is associated with the website, according to . 

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2015/0120817) in view of Padmanabhan. (US 2013/01176963) in view of Jo et al. (US 2012/0144347).

Regarding claim 4, the combination of applied art teaches the electronic entertainment and display system according to claim 3.

The combination of applied art does not teach wherein the touch display screen of the input device includes a diagrammatic representation of the primary display and the at least one secondary display, and is adapted for displaying a visual representation of video data to be displayed on the primary display and the at least one secondary video display.

However, Jo teaches wherein the touch display screen of the input device includes a diagrammatic representation of the primary display and the at least one secondary display, and is adapted for displaying a visual representation of video data to be displayed on the primary display and the at least one secondary video display.
(In Jo ¶0034 the touch screen displays a GUI for a user’s touch input under the control of the controller. Fig 7 - Fig 8; ¶0048-¶0049a content sharing screen (touch display screen) comprising a plurality of UI items including a first miniature image (representation of a display) of the screen being displayed on the corresponding display one, and a second miniature image (representation of another display) of the screen of content being currently provided by neighboring devices. Also see ¶0005, Fig 9 - Fig 10; ¶0052-¶0053.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art and Jo, so that Jeong’s screen for controlling the sharing of content, is 

Regarding claim 5, the combination of applied art teaches the electronic entertainment and display system according to claim 4, wherein the touch display screen of the input device includes: 
(a) a diagrammatic representation of the primary display and the at least one secondary display; 
(In Jo ¶0034 the touch screen displays a GUI for a user’s touch input under the control of the controller. Fig 7 - Fig 8; ¶0048-¶0049a content sharing screen (touch display screen) comprising a plurality of UI items including a first miniature image (representation of a display) of the screen being displayed on the corresponding display one, and a second miniature image (representation of another display) of the screen of content being currently provided by neighboring devices. Also see ¶0005, Fig 9 - Fig 10; ¶0052-¶0053.)

(b) a graphical selection of indicia separate from the diagrammatic representation of the primary display and the at least one secondary display and correlated to the primary display and/or at least one secondary display; and 
(In Jo ¶0034 the touch screen displays a GUI for a user’s touch input under the control of the controller. Fig 7 - Fig 8; ¶0048-¶0049a content sharing screen (touch display screen) comprising a plurality of UI items including a first miniature image (representation of a display) of the screen being displayed on the corresponding display one, and a second miniature image (representation of another display) of the screen of content being currently provided by neighboring devices. Also see ¶0005, Fig 9 - Fig 10; ¶0052-¶0053.)

(c) the touch display screen of the input device is operative to permit a selected one of the primary display and at least one secondary display to be dragged and dropped into the diagrammatic representation of the primary display and the at least one secondary display whereby selected audio and video content is displayed on the selected one of the primary display and the at least one secondary display for synchronized real time viewing by the user.


Claims 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable Jeong et al. (US 2015/0120817) in view of Padmanabhan. (US 2013/01176963) in view of Santillie et al. (US 2014/0136935).

Regarding claim 10, the combination of applied art teaches the electronic entertainment and display system according to claim 1.

The combination of applied art does not teach an interactive handheld user input device adapted for permitting the user add/delete/update initial user configuration.

However, Santillie teaches an interactive handheld user input device adapted for permitting the user add/delete/update initial user configuration.  
(Santillie ¶0053; discloses a system providing a user with a web-based user interface which includes a computer terminal with access to the internet and a computer operating systems, and a subscription to a web site. Where the user is able to access a database of stored layouts that can be used "as is" or can be edited to suit the user's needs to create customized layout sequences. Also see ¶0060, ¶0065, ¶0075.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art and Santillie, so that layouts display, in the applied art, can be edited, according to Santillie. This modification would facilitate a client tool via a web-based interface where the 
Regarding claim 12, the combination of applied art teaches an electronic entertainment and display system according to claim 1.

The combination of applied art does not teach an interactive handheld user input device adapted for permitting the user a capability to select control unit data/configuration characteristics.

However, Santillie teaches an interactive handheld user input device adapted for permitting the user a capability to select control unit data/configuration characteristics.
(Santillie ¶0053; discloses a subscription based to a web site, where the user is able to access a database of stored layouts that can be used "as is" or can be edited to suit the user's needs to create customized layout sequences. In ¶0090 a user has the ability to select layouts and layout sequences that have no media content assigned to them i.e., blank layout thus, providing the user the ability to assigned custom created media to modules of the blank layout. Also see ¶0060, ¶0065, ¶0075.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art and Santillie, so that layouts display, in the applied art, can be edited according to Santillie. This modification would facilitate a client tool via a web-based interface where the user/subscriber can login to set up and modify a layout sequence or desired layout using desired content and preferences in which to create the layouts, as taught by Santillie (¶0075).

Regarding claim 13, the combination of applied art teaches an electronic entertainment and display system according to claim 1.



However, Santillie teaches an interactive handheld user input device adapted for permitting the user to name and store at least one user display configuration, from the users drag and drop selected user device application, for future user selection and display configuration on either the website or the control unit.
(Santillie ¶0053; discloses a subscription based to a web site, where the user is able to access a database of stored layouts that can be used "as is" or can be edited to suit the user's needs to create customized layout sequences. In ¶0090 a user has the ability to select layouts and layout sequences that have no media content assigned to them i.e., blank layout thus, providing the user the ability to assigned custom created media to modules of the blank layout. In ¶0098 themes can be edited in various characteristics including but not limited to name, industry type, title, text and border colors and font. Once a theme is edited, it can be saved and added to a template to form a layout that can then be edited and customized according to an administrative user's needs.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art and Santillie, so that layouts display, in the applied art, can be edited according to Santillie. This modification would facilitate a client tool via a web-based interface where the user/subscriber can login to set up and modify a layout sequence or desired layout using desired content and preferences in which to create the layouts, as taught by Santillie (¶0075).

Claims 15, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2015/0120817) in view of Padmanabhan. (US 2013/01176963) in view of Takahashi (US 2004/0017513).

Regarding claim 15, the combination of applied art teaches an electronic entertainment and display system according to claim 1.



However, the applied art in view of Takashi teaches an interactive handheld user input device adapted for permitting the user to configure one or more displays within a predetermined distance from the control unit.
(Jeong ¶0091 discloses the first electronic device may share an application with the second electronic device at a distance exceeding a range within which the short distance communication is possible. ¶0089 discloses the first electronic device transmits the shared data to the second electronic device based on a short distance communication scheme, such as Bluetooth, WiFi-Direct communication, NFC or the like.)
(In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means.)
(Takahashi Fig 9; ¶0094 discloses selectively obtaining various layouts. ¶0096 discloses a system for distributing a layout from a server to a user equipment. ¶0102 a layout presentation architecture for retrieving a corresponding layout from storage in response to a request from the request side terminal, and of transmitting the retrieved layout to the request side terminal through the Internet.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art and Takahashi, so that layouts display, in the applied art, can be selected from a plurality of layouts and distributed to an equipment, according to Takahashi. This modification would facilitate integrating different media elements, and synchronizing the elements into a multimedia presentation with a high degree of freedom, as taught by Takahashi (¶0005, ¶0006). 


(In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received. ¶0182 discloses the shared media selected includes video, voice, and music. Also see ¶0211. ¶0050 discloses any of the software-based embodiments can be uploaded, downloaded, or remotely accessed through a suitable communication means. Where ¶0084 further disclose sharing services as functions of network environments with cloud computing.)

Regarding claim 18, the combination of applied art teaches an electronic entertainment and display system according to claim 15, wherein the primary user control unit is further adapted to send synchronized MOS application baseline data indicative of a system configuration match or mismatch in the primary display and the plurality of secondary video displays.
(In Padmanabhan ¶0097 a media sharing controller transmits clusters or subsets of media to one or more users. In ¶0098-¶0099 the media sharing controller is implemented remotely or locally by a mobile device. In ¶0161 the media sharing controller monitors and updates the shared media as each update is conducted by a sharer. ¶0209 discloses the media-sharing controller can update the playback experience continuously, e.g., in real time, as updates are received.)
Regarding claim 19, the combination of applied art teaches an electronic entertainment and display system according to claim 15, wherein the website is adapted to determine and indicate if a first user display driver matches a second user display driver and modify a synchronized MOS application output to adapt the MOS application output to the second user display driver.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426